ORDER POSTPONING EFFECTIVE DATE OF SUSPENSION
Comes now the respondent and requests that this Court postpone the effective date of his suspension from the practice of law in this state to May 28, 2002. Specifically, the respondent states that he has several pending legal matters which require action and that he will be unable to complete required action before his suspension is to begin. Pursuant to order issued in this matter by this Court on March 20, 2002, the respondent is to be suspended from *715the practice of law for a period of ninety (90) days, effective April 27, 2002.
And this Court, being duly advised, now finds that the respondent's request for postponement of the effective date of his suspension should be granted.
IT IS, THEREFORE, ORDERED that the effective date of respondent Larry G. Whitney's suspension from the practice of law in this state is hereby postponed from April 27, 2002, until May 28, 2002. In all other respects, this Court's order of March 20, 2002, shall remain in full force and effect.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind. sion and Discipline Rule 28(8)(d), governing suspension.
All Justices concur.